   Case: 1:20-cv-04699 Document #: 139 Filed: 03/23/21 Page 1 of 8 PageID #:2665




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 IN RE: TIKTOK, INC. CONSUMER                        MDL No. 2948
 PRIVACY LITIGATION
                                                     Master Docket No. 20 C 4699

                                                     Judge John Z. Lee

 This Document Relates to All Cases                  Magistrate Judge Sunil R. Harjani




         DEFENDANT TIKTOK, INC.’S SUPPLEMENTAL ANSWERS
                 TO THE COURT’S QUESTIONS ABOUT
PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT

        Defendant TikTok, Inc. (“TikTok”) respectfully submits the following supplemental

answers to the questions directed to TikTok by the Court at the March 2, 2021 hearing on

Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement. Although the Court did

not require TikTok to submit supplemental briefing on these questions, out of an abundance of

caution, TikTok submits its answers to those questions in writing so that there is a clear and

complete record and to provide the Court with additional relevant information.

   1.      “Practically speaking, could notice of the settlement be provided to users through
           the TikTok App?”

        Yes, technically, notice of the settlement could be provided to some class members

through the TikTok App by placing a notice in the “Inbox” feature, which has an in-app “jewel”

notification for friend requests and similar app-related information. A “push” notification alert—

an alert that makes a system sound, vibration, and/or notification icon appear even when the app

is not open on the device—would also then be automatically pushed to all users whose

notification settings are configured to receive a corresponding push notification. But there are

several reasons why using this in-app feature was rejected by TikTok and is not “better” than the
                                                 1
    Case: 1:20-cv-04699 Document #: 139 Filed: 03/23/21 Page 2 of 8 PageID #:2666




current plan to send individual notice to the 60+ million email addresses that TikTok has for

class members:

          Unlike email addresses, which are commonly used for class settlement notices and

           which class members have provided to TikTok as a means to communicate with

           them, class members have not consented to receive “Inbox” and “push” notifications

           that are not part of the integral features of the App.

          The default setting for Android users, and an elective setting for Apple (iOS) users, is

           to receive “push” notifications for each Inbox notification; and applicable app store

           policies purport to prohibit apps from sending push notifications for unsolicited

           content beyond the “integral features” of the app.1

          Unlike email notice, commandeering the in-app Inbox feature to send an extra-app

           legal notice would be disruptive to the user experience and the relationship between

           users and the App.

          Unlike the email notice plan, which will provide up to 70% of the class with

           individual notification, the Inbox feature is estimated to reach significantly fewer

           class members because only those users who are currently active on the app during

           the notice period would see the notification. Users who no longer use the App or who

           do not use it during the notice period would not see the notice.




1
  See, e.g., https://support.google.com/googleplay/android-developer/answer/10355942?visit_
id=637508625911031450-2997084910&rd=5; https://developer.apple.com/documentation/
usernotifications/asking_permission_to_use_notifications; https://developer.apple.com/app-
store/review/guidelines/. For the same reason, forcing a push notification to users whose
notification settings are not already configured to receive push notifications is not an option here.
Moreover, TikTok is prohibited by COPPA from sending push notifications to users under age
13. See https://www.ftc.gov/tips-advice/business-center/guidance/complying-coppa-frequently-
asked-questions-0.
                                                  2
    Case: 1:20-cv-04699 Document #: 139 Filed: 03/23/21 Page 3 of 8 PageID #:2667




          Potentially more than two thirds (70%) of class members will receive the individual

           notice by email.2 Unlike email addresses, there is no readily accessible data showing

           whether the Inbox feature of the TikTok App is an effective means of notifying users

           of this type of information. Likewise, there is no data to show that there will be any

           significant increase in individual notification by using the in-app Inbox feature in

           addition to email notice.

          Additional channels of notice are unnecessary because the Settlement Administrator

           has already put together a plan to reach 95% of the target audience more than five

           times through publication notice.

       Because, in view of the above, providing supplemental class notice through the Inbox

feature of the TikTok App is neither desirable nor required by Rule 23, TikTok did not

previously consent to this supplemental form of notice requested by Plaintiffs’ counsel. TikTok

has, however, consistent with its obligations under Section 17.5 of the Settlement Agreement,3

agreed to provide this supplemental notice if the Court determines that (1) Fed. R. Civ. P.

23(c)(2)(B) requires use of the Inbox feature to provide the best notice practicable and (2) the

benefit to class members in receiving this notice outweighs any detriment they may experience in

receiving in-app and system notifications for non-integral features of the App.




2
 Because it is unknown exactly how many TikTok accounts with email addresses are
“duplicate” accounts created by the same user using different email addresses, the Parties
conservatively estimated that the email notice will provide at least one third of class members
and potentially more than two thirds (70%) of class members with the best practicable individual
notice under the circumstances.
3
  Section 17.5 of the Settlement Agreement provides that “The Parties agree to cooperate in good
faith fully and to take all additional action that may be necessary or appropriate to give full force
and effect to the basic terms and intent of this Agreement.”
                                                  3
   Case: 1:20-cv-04699 Document #: 139 Filed: 03/23/21 Page 4 of 8 PageID #:2668




   2.      “Does the release that is proposed as part of this settlement encompass the claims
           in the T.K. case?”

        As lead counsel for Defendants stated at the March 2, 2021 hearing in response to this

question, “Yes, it does, your Honor, certainly.” Tr. at 31:21-24. But “[t]his [MDL] settlement

will not wipe out the T.K. settlement. They will recover twice in both cases.” Tr. at 33:17-19.

Plaintiffs’ counsel in the MDL specifically negotiated to make sure the class members in the

action filed in T.K., et al v. Bytedance Technology Co., Ltd, et al, No. 1:19-cv-07915 (N.D. Ill.)

(the “TK” action) were included in the MDL Settlement so that they can claim the benefits of

both the MDL settlement and the TK Settlement. With that additional benefit, of course, comes

the same release that binds all class members in the MDL Settlement, which release would cover

the claims asserted in the TK action. Thus, approval of either settlement will release the TK

claims while maintaining the right of the TK class to claim the benefits of both settlements if

both settlements are approved.

        For background, the TK action asserted claims on behalf of a putative class of users under

the age of 13. The TK plaintiffs alleged that the TikTok App was subject to the Children’s Online

Privacy Protection Act (COPPA), that COPPA required TikTok to obtain parental consent before

collecting user data from users under the age of 13, and that TikTok invaded these users’ privacy

and violated other privacy statutes by failing to obtain this parental consent when it collected

their user data. See TK ECF No. 1 ¶ 1. TikTok denied these allegations and has shown that no

private right of action could be sustained on these allegations. See TK ECF No. 34.

        A class settlement was reached in the TK action on October 22, 2019 that contained a

release of all claims “arising out of or relating to the [TK action] or the subject matter of the

Complaint.” TK ECF No. 5-1 at 24. That settlement was preliminarily approved by the court on

December 19, 2019 in an order that also enjoined TK class members “from bringing any new


                                                  4
   Case: 1:20-cv-04699 Document #: 139 Filed: 03/23/21 Page 5 of 8 PageID #:2669




alleged class actions asserting any Released Claim or attempting to amend an existing action to

assert any Released Claim.” TK ECF No. 13 ¶ 16. Following this preliminary approval order, the

settlement funds were deposited, notice to the class was given, objections were filed, and a final

approval hearing was set for May 6, 2020. Unfortunately, due to the court’s COVID-19 orders,

that final approval hearing was long delayed but ultimately conducted on August 4 and August 7,

2020, following which the court’s minute order stated that it would “take all pending motions

under advisement and issue a written order in due course.” TK ECF No. 46. For reasons

unknown, the TK court has not yet ruled on the motion for final approval of the TK settlement.

       Prior to the August 13, 2020 mediation that resulted in the MDL Settlement Agreement

now before the Court, TikTok’s position was that there could be no overlap between this MDL

and the TK action because both the preliminary approval order in the TK action and the TK

settlement release precluded participation by TK class members in the MDL. In response to this

position, Ms. Carroll and Mr. Jagher, who were conducting the settlement negotiations on the

plaintiffs’ side, negotiated heavily with TikTok to get TikTok to agree to allow the TK class

members to also participate in the MDL Settlement. TikTok resisted because adding the TK class

members to the MDL Settlement would significantly boost the total MDL Settlement amount.

       TikTok ultimately yielded on this point, thereby resolving potential litigation over the

scope of the release in the TK Settlement. In exchange for the right to participate in the MDL

Settlement, the TK class members are also subject to the same release that would bind every

other class member in the MDL Settlement, a release that also precludes future litigation of the

claims in the TK action (regardless of whether the TK Settlement is ever approved). But TK class

members get the added benefit of also participating in the TK Settlement. Specifically, Section

2.4 of the MDL Settlement states that “TikTok agrees to waive any res judicata defense for



                                                 5
    Case: 1:20-cv-04699 Document #: 139 Filed: 03/23/21 Page 6 of 8 PageID #:2670




purposes of this settlement only such that no person who is a member of the settlement class in

the T.K. action will be precluded from participating in this Settlement.” And the proposed

Preliminary Approval Order agreed to by TikTok expressly allows TK class members to

participate in both settlements: “This injunction does not apply to participation in the class

settlement preliminarily approved on December 19, 2019 in T.K., et al v. Bytedance Technology

Co., Ltd, et al, No. 1:19-cv-07915 (N.D. Ill.).”

         The MDL Settlement is thus designed to resolve all privacy-related claims of all class

members, including the TK class. In the unlikely event—which but for COVID-19 delays should

not have happened at all—the MDL Settlement is finally approved before the TK Settlement is

finally approved, the TK Settlement would then simply be a double bonus monetary benefit for

the TK class, whose claims would have been released by the MDL Settlement at that point.

    3.      What is TikTok’s Position on Plaintiffs’ Motion for Preliminary Approval of the
            Settlement?

         Although this specific question has not yet been directed to TikTok, the record should

reflect that this is not a case where the defendant is anxious to see the settlement approved.

TikTok is contractually obligated to support approval of the settlement deal that it struck back in

August of 2020. See Agmt. § 17.5. But if TikTok were given the opportunity to renegotiate that

deal today, there is no reason TikTok should agree to pay anything close to the $92 million

settlement by which TikTok is currently bound.

         The current deal was struck on August 13, 2020, days after the then-President of the

United States issued an executive order on August 6 purporting to ban the TikTok App from

operating within the United States.4 To say that this unprecedented political pressure placed



4
 See https://www.npr.org/2020/08/06/900019185/trump-signs-executive-order-that-will-
effectively-ban-use-of-tiktok-in-the-u-s
                                                   6
     Case: 1:20-cv-04699 Document #: 139 Filed: 03/23/21 Page 7 of 8 PageID #:2671




TikTok in an unfairly-disadvantaged bargaining position to negotiate the MDL Settlement would

be an understatement. Since that time, however, TikTok and certain TikTok users obtained

preliminary injunctions preventing that executive order’s prohibitions from going into effect, and

the Government’s appeals of those injunctions are currently stayed due to the change of

presidential administrations.5 If given the opportunity to renegotiate the Settlement today,

TikTok would seek a lower settlement amount that more accurately reflects the merits of the case

independent of outside political pressures.

         As the warranty provided by TikTok in the Settlement Agreement reflects, the concerns

about biometric data alleged by Plaintiffs were unfounded. Unlike Facebook, which last year

agreed to pay $650 million to settle a BIPA class action brought by Illinois residents that arose

from Facebook’s face-tagging features, the TikTok App has no such face-tagging feature in the

United States, and TikTok does not otherwise use U.S. user data to create face templates or

biometric identifiers for users. Similarly, the Video Privacy Protection Act (VPPA) claim and

other claims asserted by Plaintiffs were doomed to fail on their merits even if they could survive

a motion to dismiss because the conjectural allegations upon which they were based are simply

not true. These deficiencies were exhaustively briefed and discussed during mediation and have

been summarized in Plaintiffs’ submissions in support of settlement approval.

                                                  Respectfully submitted,

DATED: March 23, 2021                             WILSON SONSINI GOODRICH & ROSATI
                                                  Professional Corporation

                                                     By:   /s/Anthony J Weibell
                                                            Anthony J Weibell

                                                  Lead Counsel for all Defendants



5
    See https://www.courthousenews.com/biden-pauses-appeals-on-chinese-app-bans/
                                                 7
   Case: 1:20-cv-04699 Document #: 139 Filed: 03/23/21 Page 8 of 8 PageID #:2672




                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 23, 2021, the foregoing document was filed electronically

through the Court’s Electronic Case Filing System. Service of this document is being made upon

all counsel of record in this case by the Notice of Electronic Filing issues through the Court’s

Electronic Case Filing System on this date.

                                              /s/Anthony J Weibell
                                              Anthony J Weibell




                                                 8
